Case: 2:21-cr-00027-DLB-CJS Doc #: 7 Filed: 05/13/21 Page: 1 of 1 - Page ID#: 15

                                                                         Eastern District of Kentucky
                                                                               FILED
                          UNITED STATES DISTRICT COURT                         JUN 12 2017
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION                                AT COVINGTON
                                                                               ROBERT R. CARR
                                  AT COVINGTON                             CLERK U.S. DISTRICT COURT


In Re: Criminal Actions

                             STANDING REFERRAL ORDER

                                        *** *** *** ***

         Pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Criminal Procedure 59, the

Court designates the United States Magistrate Judge for this Division and docket and to

whom this case is assigned to perform the following duties, unless altered by subsequent

order;

         1.    In accordance with the standards and procedures established by Rule 59(a),

the Magistrate Judge may determine any pretrial matter that does not dispose of a charge

or defense; and,

         2.    In accordance with the standards and procedures established by Rule 59(b),

the Magistrate Judge may make a recommended disposition concerning any pretrial matter

that disposes of a charge or defense, including but not limited to any motion specifically

listed in Rule 59(b).

The Court excepts from this referral, and retains for initial decision, any motions in limine.

         This 12th day of June, 2017.


                                                     Signed By:
                                                     David L. Bunning         [Ip
                                                     United States District Judge


K:\DATA\ORDERS\Covington Criminal\standing referral order.wpd
